DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/914,935, filed on June 29, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation In Part (CIP) of Application 16/712,799 filed December 12, 2019 which claims Priority from Provisional Application 62/869,889 filed July 02, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 15, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a system, claims 8-14 are directed towards a computer-implemented method and claims 15-20 are directed towards a computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting the escalation of service tickets.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, derive training set change factors for at least one of services provided for a training set product user, a priority assigned to a training set service ticket initiated by the training set product user, times of service ticket interactions associated with the training set service ticket, and an age of the training set service ticket, and also for times of states of the training set service ticket; derive change factors for at least one of services provided for a product user, a priority assigned to a service ticket initiated by the product user, times of service ticket interactions associated with the service ticket, and an age of the service ticket, and also for times of states of the service ticket and predict a change-based probability that the product user escalates service for the service ticket constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a machine learning model and one or more processors executing instructions stored on a non-transitory computer readable medium does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites outputting the change-based probability, which is considered an insignificant extra-solution activity of delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites one or more processors executing instructions stored on a non-transitory computer readable medium at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Additionally, claim 1 recites train, using the training set service ticket and the training set change factors, a change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket and predict, by applying the change-based machine-learning model to the service ticket and the change factors, a change-based probability that the product user escalates service for the service ticket. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application and therefore cannot be considered an improvement to the machine learning technology. For that reason, currently, the machine learning model is solely used as tool to perform the instructions of the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application because they does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer-implemented method recited in claim 8 and computer program product comprising a non-transitory computer-readable medium having computer-readable program code executable by one or more processors in claim 15 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including the machine learning model and computer program product comprising a non-transitory computer-readable medium having computer-readable program code executable by one or more processors amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0121]-[0134]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 5, 12 and 19 recite the change-based probability is based on applying natural language processing to the service ticket interactions associated with the service ticket to identify a lack of progress with a problem associated with the service ticket, which solely uses the technology as a tool to perform the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 2-4, 6, 7, 9-11, 13, 14, 16-18 and 20 recite steps that further narrow the abstract idea. Therefore claims 2-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jilani et al., U.S. Patent No. 10,438,212 [hereinafter Jilani].

Referring to Claim 1, Jilani teaches: 
A system for high fidelity predictions of service ticket escalation, the system comprising:
one or more processors (Jilani, [col. 12, ln. 8-23]);
a non-transitory computer readable medium storing a plurality of instructions (Jilani, [col. 12, ln. 40-54]), which when executed, cause the one or more processors to:
derive training set change factors for at least one of services provided for a training set product user, a priority assigned to a training set service ticket initiated by the training set product user, times of service ticket interactions associated with the training set service ticket, and an age of the training set service ticket, and also for times of states of the training set service ticket (Jilani, [col. 4, ln. 13-53]), “The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer. A group of text processing machine learning algorithms for text mining on the ticket comments is used to predict the escalation odds based on the text exchanged between ticket assignee and the ticket requestor…”;
train, using the training set service ticket and the training set change factors, a change-based machine-learning model to predict a change-based training probability that the training set product user escalated service for the training set service ticket (Jilani, [col. 6, ln. 23-58]), “therein. Also, as noted above, there are too many scenarios and patterns for which to write rules. There are many patterns that are not directly visible or mineable to be able to establish rules, so the system uses the machine learning to discover and analyze such patterns. Consequently, in an embodiment, machine learning algorithms, and in particular the assembling of such machine learning algorithms, can do the task of learning and predicting the odds of escalation. In an embodiment, the artificial intelligence is trained on substantial historical service desk data and has a control feedback for performance assessment and corrective learning mechanisms based on the aforementioned control feedback. As such, the system is able to predict an escalation of a ticket… an embodiment builds a system that has an artificial intelligence (AI) model built in the backend, as is illustrated in FIG. 8. The back end AI model consists of multiple machine learning algorithms (810, 820, 830, 840; FIGS. 3A, 3B, 4, 5A, and 5B) that co-exist in an ensemble mode, and that provide their results to a meta-learner algorithm 850, which generates a prediction 860. These multiple machine learning algorithms are trained on service desk data and take in the parameters of each open ticket in the service desk system and predict the odds of it being escalated”;
derive change factors for at least one of services provided for a product user, a priority assigned to a service ticket initiated by the product user, times of service ticket interactions associated with the service ticket, and an age of the service ticket, and also for times of states of the service ticket (Jilani, [col. 8, ln. 7-17]), “The ensemble machine artificial intelligence processor also includes a plurality of multivariate machine learning processors for analyzing the manner in which the ticket is handled by the business organization. As noted above, the analysis of the manner in which a ticket is handled can include, for example and among other things, considering the age of the ticket and the number of days before a customer's system “goes live.” At 1115, results are generated from the analysis of the natural language text processor and the analyses of the plurality of multivariate machine learning processors”; (Jilani, [col. 9, ln. 16-54]), “… the ensemble machine learning artificial intelligence processor maintains a database of terminology relating to the ticket, classifies the terminology according to one or more of a particular customer and a type of customer, and uses the classified terminology in the natural language text processor in a determination that a ticket is likely to be escalated or that a ticket is not likely to be escalated… one business organization may describe a problem using the term “failure”, while a second business organization may tend to use the term “shutdown.” Similarly, an IT manager may report that the system has crashed or that the system is down, whereas an end user may simply report that the system is not working. At 1137, the ensemble machine learning artificial intelligence processor then determines the likelihood percentage of an escalation of the ticket based on the sentiment analysis and/or text mining”; (Jilani, [col. 9, ln. 55] – [col. 10, ln. 15]); 
predict, by applying the change-based machine-learning model to the service ticket and the change factors, a change-based probability that the product user escalates service for the service ticket (Jilani, [col. 4, ln. 23-31]), “A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation. A second part is based on unstructured data like text used for communication between the agent and the customer”; (Jilani, [col. 7, ln. 27-40]), “… All of the individual models (rule based, similarity based, numeric based) provide a prediction of the possibility of a ticket escalation, and the trained meta-learner provides a prediction of the possibility of a ticket escalation using the outputs of the base models to give the final prediction output”; (Jilani, [col. 9, ln. 55] – [col. 10, ln. 15]); 
output the change-based probability (Jilani, [col. 10, ln. 63] – [col. 11, ln. 16]), “a visualization processor is operable to display a user interface including graphical displays relating to the likelihood percentage of an escalation of the ticket. Referring to FIG. 2, a summary of the ticket is displayed at 210, a description of the ticket is displayed at 220, and the requestor or customer who reported the problem is identified at 230. The likelihood that the ticket will be escalated, as determined by the ensemble machine learning artificial intelligence algorithm, is reported at 240. In an embodiment, the indication is a meter 245, which includes a dial indicating the likelihood of escalation for that ticket. FIG. 10 illustrates another embodiment of a user display. In FIG. 10, a thumbnail version of the interface of FIG. 2 is displayed at 1020. The window 1010 includes a bar graph. The bar graph can be configured to represent many different pieces of information. For example, the bar graph may indicate the past error percentages of each processor or algorithm (binary tree, similarity-based, etc.) Similarly, the graph at 1030 can represent many different pieces of information”; (Jilani, [col. 2, ln. 60-64]), “A customer escalation is a scenario in which a customer is not pleased with his or her dealings with an employee or other agent of a business organization, and wherein the customer wants someone at a higher level within the business organization to resolve the complaint”; (Jilani, [col. 3, ln. 52] – [col. 4, ln. 10]).



Referring to Claim 2, Jilani teaches the system of claim 1. 
wherein at least one of the times of states of the training set service ticket, the times of service ticket interactions associated with the training set service ticket, the times of states of the service ticket, and the times of service ticket interactions associated with the service ticket corresponds to at least one of a modification of a priority, an expected response time, a time of a day, a day of a week, a time duration since a previous service ticket interaction, a time difference between consecutive service ticket interactions from any product user, and a count of at least one of negative sentiments and expressions of urgency within a preceding time period (Jilani, [col. 9, ln. 55] – [col. 10, ln. 4]), “the multivariate machine learning processors comprise a rule-based decision tree. The rule-based decision tree is configured to determine a likelihood that the ticket will be escalated based on the handling of the ticket by the business organization. For example, referring to FIG. 4, in block 405, Feature 1 can relate to the severity of the ticket. If the severity is greater than a threshold, then the binary tree algorithm branches to block 410. If the severity is less than the threshold, then the other branch of the tree is taken. In block 410, Feature 2 can relate to the age of the ticket, and Feature 4 can refer to the number of hops among agents that the ticket has experienced. If the age is greater than a threshold, and the number of hops is greater than a threshold, then the branch to block 420 is taken and the binary prediction value is set to 1, that is, the binary tree algorithm reports that the data relating to the ticket indicates that an escalation is likely”, (Jilani, [col. 5, ln. 56-67]), “a ticket can be assigned to a Category 1 at 120, can be changed to a Category 2 at 121, further changed to a Category 4 at 122, and then changed back to a Category 1 at 123. The categories can relate to a particular area or technology with which the ticket is associated. For example, a first category can relate to software problems, a second category can relate to hardware problems, and a third category can relate to network problems. If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated”.

Referring to Claim 4, Jilani teaches the system of claim 1. Jilani further teaches: 
wherein the training set change factors further comprise a modified escalation risk associated with a most recent service ticket interaction of the service ticket interactions associated with the training set service ticket, and change factors further comprise a modified escalation risk associated with a most recent service ticket interaction of the service ticket interactions associated with the service ticket (Jilani, [col. 4, ln. 38] – [col. 5, ln. 27]), “A customer may escalate a ticket due to the poor quality of support like improper response, delays in correspondence and resolution, etc. As referred to above, to identify whether a ticket is likely to be escalated or not, tell tale signs are examined such as comments recorded in the tickets, the nature of comments by the person assigned to handle the ticket, the nature of replies from the customer, the transfer and/or multiple transfers of responsibility for handling the ticket between or among problem solving teams, an indication that a ticket has been closed and then re-opened, the severity of a ticket, changes in the severity of a ticket, the priority of a ticket, changes in ticket priority, idle time in communications between a customer and a person working on the ticket, and category changes to the ticket…There are additional factors that can be considered when trying to predict if a particular customer ticket will be escalated… any changes to the severity or priority level of a ticket during the life of the ticket can indicate the possibility of the ticket becoming escalated. That is, quite simply, if the severity level of a ticket is increased during the life of the ticket, then the chances that that ticket will be escalated is increased. Changes in the category to the ticket during the ticket life cycle can also indicate increased chances of ticket escalation…The ticket creation date and a customer “GoLive” date can also be a factor. That is, if the ticket was created some time ago, and the date that the customer system is going to be implemented in fast approaching, then the possibility increases with each passing day that the ticket will be escalated…if there is idle time or gaps in the communications between the customer and the agent, then as the time of the gaps or number of the gaps increases, then so do the chances of ticket escalation…The number of “hops” in ticket assignment can also indicate the possibility of ticket escalation. For example, if a ticket is being assigned and re-assigned to multiple agents within the company, with no resolution in sight, then it is likely that a customer will become dissatisfied and ticket escalation will occur. Similarly, if a ticket was marked as “solved,” but later has to be re-opened, then the chances that such a re-opened ticket will become escalated will be increased”, 
wherein any most recent service ticket interaction comprises at least one of a communication of a reply improbability, a third party communication, an automated response, a scheduling of a communication, a communication of a pending closure of any service ticket, a communication of a pending report of work by any product user, and a modification of a service level agreement (Jilani, [col. 5, ln. 9-18]), “The nature of the comments and replies between the customer and the agent of the business organization can also have a bearing on the likelihood of an escalation of a customer ticket. For example, if it is noted during the handling of the ticket that the customer is “Just not happy,” then this is indicative that there is a likelihood of the ticket becoming escalated. Along these lines, if there is idle time or gaps in the communications between the customer and the agent, then as the time of the gaps or number of the gaps increases, then so do the chances of ticket escalation”).

Referring to Claim 5, Jilani teaches the system of claim 1. Jilani further teaches: 
wherein the change-based probability is based on applying natural language processing to the service ticket interactions associated with the service ticket to identify a lack of progress with a problem associated with the service ticket (Jilani, [col. 6, ln. 60] – [col. 7, ln. 5]), “The AI model has a group of text processing machine learning algorithms for text mining and Natural Language Processing (NLP) 840 on the ticket. Comments/textual data are used to predict the escalation odds based on the text exchanged between ticket assignee (agent of the business organization) and the ticket requestor (customer). A group of multivariate machine learning algorithms for metric-based, rule-based 820, similarity-based 810, and numeric feature-based 830 classifiers work with ticket based metrics like hops between teams, ticket re-open identifier, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., to predict the odds of escalation”.

Referring to Claim 8, Jilani teaches: 
A computer-implemented method for high fidelity predictions of service ticket escalation, the computer-implemented method comprising:
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Jilani teaches: 
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Jilani, [col. 12, ln. 40-54]), the program code including instructions to:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jilani et al., U.S. Patent No. 10,438,212 [hereinafter Jilani], and further in view of Dumaine et al., U.S. Publication No. 2017/0353605 [hereinafter Dumaine]. 

Referring to Claim 3, Jilani teaches the system of claim 1. Jilani further teaches: 
wherein the plurality of instructions further causes the processor to:
detect a modified escalation risk associated with a most recent service ticket interaction of the service ticket interactions associated with the service ticket (Jilani, [col. 5, ln. 3-18]), “The ticket creation date and a customer “GoLive” date can also be a factor. That is, if the ticket was created some time ago, and the date that the customer system is going to be implemented in fast approaching, then the possibility increases with each passing day that the ticket will be escalated… The nature of the comments and replies between the customer and the agent of the business organization can also have a bearing on the likelihood of an escalation of a customer ticket. For example, if it is noted during the handling of the ticket that the customer is “Just not happy,” then this is indicative that there is a likelihood of the ticket becoming escalated. Along these lines, if there is idle time or gaps in the communications between the customer and the agent, then as the time of the gaps or number of the gaps increases, then so do the chances of ticket escalation”;
wherein the most recent service ticket interaction comprises at least one of a communication of a reply improbability, a third party communication, an automated response, a scheduling of a communication, a communication of a pending closure of the service ticket, a communication of a pending report of work by the product user, and a modification of a service level agreement (Jilani, [col. 5, ln. 9-18]), “The nature of the comments and replies between the customer and the agent of the business organization can also have a bearing on the likelihood of an escalation of a customer ticket. For example, if it is noted during the handling of the ticket that the customer is “Just not happy,” then this is indicative that there is a likelihood of the ticket becoming escalated. Along these lines, if there is idle time or gaps in the communications between the customer and the agent, then as the time of the gaps or number of the gaps increases, then so do the chances of ticket escalation”).
Jilani teaches a visualization processor is operable to display a user interface including graphical displays relating to the likelihood percentage of an escalation of the ticket (see col. 10, ln. 63-65), but Jilani does not explicitly teach: 
use the modified escalation risk to one of modify an output of the change-based probability and modify the change-based probability. 

However Dumaine teaches: 
use the modified escalation risk to one of modify an output of the change-based probability and modify the change-based probability (Dumaine, [0052]), “The score determiner 316 is additionally configured to update the sentiment scores throughout the call (i.e., at any given time during a call). Accordingly, the score determiner 316 may be configured to determine/update one or more of the sentiment scores at certain intervals during the call and/or based on a detected change. For example, in some embodiments, the score determiner 316 may be configured to determine one or more of the sentiment scores every 30 seconds, every minute, etc. Accordingly, the scoring may be increased/decreased over a duration of time, which may serve to increase/decrease a confidence level of the respective score”; (Dumaine, [0075]; [0077]-0079]. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified graphical displays relating to the likelihood percentage of an escalation of the ticket to include the modifying limitation as taught by Dumaine. The motivation for doing this would have been to improve the method of determining the likelihood of an escalation of a customer ticket in Jilani (see col. 1, ln. 7-9) to efficiently include the results of identifying the state of the call at any given time (see Dumaine par. 0027).

Referring to Claim 6, Jilani teaches the system of claim 1. Jilani teaches a visualization processor is operable to display a user interface including graphical displays relating to the likelihood percentage of an escalation of the ticket (see col. 10, ln. 63-65), but Jilani does not explicitly teach: 
wherein at least one of outputting the change-based probability and outputting an alert to a service agent who is responsible for the service ticket is in response to the change-based probability satisfying a probability threshold that is based on at least one of an economic value associated with the product user, an initial service contract stage associated with the product user, a service contract renewal date associated with the product user, a service contract renewal risk associated with the product user, a quality of services provided to the product user, any escalations of service and any service tickets that were initiated by the product user, and an impact of a problem associated with the service ticket.

However Dumaine teaches: 
wherein at least one of outputting the change-based probability and outputting an alert to a service agent who is responsible for the service ticket is in response to the change-based probability satisfying a probability threshold that is based on at least one of an economic value associated with the product user, an initial service contract stage associated with the product user, a service contract renewal date associated with the product user, a service contract renewal risk associated with the product user, a quality of services provided to the product user, any escalations of service and any service tickets that were initiated by the product user, and an impact of a problem associated with the service ticket (Dumaine, [0076]), “one or more visual representations of a score may be usable to identify whether one or more of the sentiment scores is within an acceptable range or meets/exceeds an acceptable threshold, such as one or more colors, bars, lines, graphs, etc., or any other such visual indicators usable to identify a present emotional state of the participants on the call. Additionally, the feedback may include an action to be undertaken by the agent, such as to cheer up, attempt to calm the customer, keep up the good work, consider escalating the call to a supervisor, etc. In some embodiments, the feedback may be in the form of a warning, such as a warning that the customer is incoming increasingly more irritated, such that the agent can change tactics before the call is escalated to a supervisor”, Examiner considers the teachings of par. 0076 to disclose a quality of service provided to the product user; (Dumaine, [0027]), “an action may be taken as a result of the determined states. It should be appreciated that the action may be taken in real-time (e.g., such as… providing feedback to the agent as to the identified state of the consumer and/or agent, etc.) during the call, or subsequent to the call (e.g., transmitting a particular customer to the agent as a function of the present emotional state of the customer and/or agent, the time of day, the day of the week, etc.)”; (Dumaine, [0069]; [0077]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified graphical displays relating to the likelihood percentage of an escalation of the ticket to include the probability and output limitations as taught by Dumaine. The motivation for doing this would have been to improve the method of determining the likelihood of an escalation of a customer ticket in Jilani (see col. 1, ln. 7-9) to efficiently include the results of providing feedback to an agent as a function of sentiment scores (see Dumaine par. 0027).

Referring to Claim 7, the combination of Jilani in view of Dumaine teaches the system of claim 6. Jilani teaches a visualization processor is operable to display a user interface including graphical displays relating to the likelihood percentage of an escalation of the ticket (see col. 10, ln. 63-65), but Jilani does not explicitly teach: 
wherein at least one of the change-based probability and outputting the change-based probability is based at least one of another service agent acknowledging another change-based probability, the other service agent dismissing the other change-based probability, and the other service agent pausing at least one of an output of the other change-based probability and an output of an alert associated with the other change-based probability.

However Dumaine teaches: 
wherein at least one of the change-based probability and outputting the change-based probability is based at least one of another service agent acknowledging another change-based probability, the other service agent dismissing the other change-based probability, and the other service agent pausing at least one of an output of the other change-based probability and an output of an alert associated with the other change-based probability (Dumaine, [0051]), “The score determiner 316 is configured to determine the agent happiness score and the customer happiness score as a function of the determined emotion for each respective call attendee (i.e., the customer and agent(s)/supervisor(s))”; (Dumaine, [0058]), “… Each interaction profile includes historical data related to the respective call attendees (i.e., the customer and agent(s)/supervisor(s))… a record may include one or more of an identifier of the type of support being requested, one or more identifiers of the agent(s)/supervisor(s) that assisted on the call, a date/time/duration of the call, one or more customer happiness scores, one or more agent happiness scores, and one or more interaction scores”; (Dumaine, [0072]), “the interaction analysis platform 116 creates an interaction profile in which to store the interaction information collected/determined (e.g., translated speech to text, sentiment scores, feedback, customer/agent/supervisor identifying information, etc.) during the call between the customer and the agent”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified graphical displays relating to the likelihood percentage of an escalation of the ticket to include the probability and output limitations as taught by Dumaine. The motivation for doing this would have been to improve the method of determining the likelihood of an escalation of a customer ticket in Jilani (see col. 1, ln. 7-9) to efficiently include the results of providing feedback to an agent as a function of sentiment scores (see Dumaine par. 0027).

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Referring to Claim 20, Jilani teaches the computer program product of claim 15. Jilani teaches a visualization processor is operable to display a user interface including graphical displays relating to the likelihood percentage of an escalation of the ticket (see col. 10, ln. 63-65), but Jilani does not explicitly teach:
wherein at least one of outputting the change-based probability and outputting an alert to a service agent who is responsible for the service ticket is in response to the change-based probability satisfying a probability threshold that is based on at least one of an economic value associated with the product user, an initial service contract stage associated with the product user, a service contract renewal date associated with the product user, a service contract renewal risk associated with the product user, a quality of services provided to the product user, any escalations of service and any service tickets that were initiated by the product user, and an impact of a problem associated with the service ticket, and 
wherein at least one of the change-based probability and outputting the change-based probability is based at least one of another service agent acknowledging another change-based probability, the other service agent dismissing the other change-based probability, and the other service agent pausing at least one of an output of the other change-based probability and an output of an alert associated with the other change-based probability.
However Dumaine teaches: 
wherein at least one of outputting the change-based probability and outputting an alert to a service agent who is responsible for the service ticket is in response to the change-based probability satisfying a probability threshold that is based on at least one of an economic value associated with the product user, an initial service contract stage associated with the product user, a service contract renewal date associated with the product user, a service contract renewal risk associated with the product user, a quality of services provided to the product user, any escalations of service and any service tickets that were initiated by the product user, and an impact of a problem associated with the service ticket (Dumaine, [0076]), “one or more visual representations of a score may be usable to identify whether one or more of the sentiment scores is within an acceptable range or meets/exceeds an acceptable threshold, such as one or more colors, bars, lines, graphs, etc., or any other such visual indicators usable to identify a present emotional state of the participants on the call. Additionally, the feedback may include an action to be undertaken by the agent, such as to cheer up, attempt to calm the customer, keep up the good work, consider escalating the call to a supervisor, etc. In some embodiments, the feedback may be in the form of a warning, such as a warning that the customer is incoming increasingly more irritated, such that the agent can change tactics before the call is escalated to a supervisor”, Examiner considers the teachings of par. 0076 to disclose a quality of service provided to the product user; (Dumaine, [0027]), “an action may be taken as a result of the determined states. It should be appreciated that the action may be taken in real-time (e.g., such as… providing feedback to the agent as to the identified state of the consumer and/or agent, etc.) during the call, or subsequent to the call (e.g., transmitting a particular customer to the agent as a function of the present emotional state of the customer and/or agent, the time of day, the day of the week, etc.)”; (Dumaine, [0069]; [0077]), and 
wherein at least one of the change-based probability and outputting the change-based probability is based at least one of another service agent acknowledging another change-based probability, the other service agent dismissing the other change-based probability, and the other service agent pausing at least one of an output of the other change-based probability and an output of an alert associated with the other change-based probability (Dumaine, [0051]), “The score determiner 316 is configured to determine the agent happiness score and the customer happiness score as a function of the determined emotion for each respective call attendee (i.e., the customer and agent(s)/supervisor(s))”; (Dumaine, [0058]), “… Each interaction profile includes historical data related to the respective call attendees (i.e., the customer and agent(s)/supervisor(s))… a record may include one or more of an identifier of the type of support being requested, one or more identifiers of the agent(s)/supervisor(s) that assisted on the call, a date/time/duration of the call, one or more customer happiness scores, one or more agent happiness scores, and one or more interaction scores”; (Dumaine, [0072]), “the interaction analysis platform 116 creates an interaction profile in which to store the interaction information collected/determined (e.g., translated speech to text, sentiment scores, feedback, customer/agent/supervisor identifying information, etc.) during the call between the customer and the agent”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified graphical displays relating to the likelihood percentage of an escalation of the ticket to include the probability and output limitations as taught by Dumaine. The motivation for doing this would have been to improve the method of determining the likelihood of an escalation of a customer ticket in Jilani (see col. 1, ln. 7-9) to efficiently include the results of providing feedback to an agent as a function of sentiment scores (see Dumaine par. 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cunningham et al. (US 20110270770 A1) - The likelihood of a problem report being escalated to a critical status in a customer service environment is predicted by receiving historical Problem Management Records for which associated problems have been resolved and final criticality statuses have been determined, analyzing the historical Problem Management Records using at least one trainable data mining process to produce a prediction output for each historical Problem Management Record, validating the prediction output against the final criticality statuses, training the data mining process according to the validation, and, subsequently, analyzing an unresolved Problem Management Record by the trained analysis module to produce a prediction indicator and a confidence indicator for unresolved Problem Management Record to be re-classified as critical status. The unresolved Problem Management Record is escalated to critical status level responsive to the prediction indicator and the confidence indicator exceeding a predetermined threshold.

Stephan et al. (US 20140249872 A1) - A method for customer-based outcome prediction that includes receiving recordings of interactions with customers in a customer group, analyzing the recordings of the interactions to generate interaction data, and building a predictive model using the interaction data, the predictive model identifying a variable relevant to predicting a likelihood of an identified outcome occurring in association with future interactions with customers in the customer group. The method also includes receiving a recording of a current interaction with a first customer, the first customer being in the customer group and analyzing the recording of the current interaction with the first customer to generate current interaction data. Further, the method includes adding the current interaction data to a first customer profile associated with the first customer and applying the predictive model to the first customer profile to predict the likelihood of the identified outcome occurring in association with the current interaction.

Childress et al. (US 20180025743 A1) - Systems and methods for escalation detection using sentiment analysis are disclosed. A computer-implemented method of the invention includes: determining, by a computer device, the occurrence of an interaction event between a first party and a second party within a recording including audio data; analyzing, by the computer device, the audio data for a change in tone over time; analyzing, by the computer device, the audio data for the presence of any negative tones; determining, by the computer device, whether the change in tone, the presence of any negative tones, or a combination of the change in tone and the presence of any negative tones, indicates an escalation during the interaction event to generate escalation data; and saving, by the computer device, the escalation data.

Montgomery et al. (What do Support Analysts Know About Their Customers? On the Study and Prediction of Support Ticket Escalations in Large Software Organizations) – Our work provides a step towards simplifying the job of support analysts and managers, particularly in predicting the risk of escalating support tickets. In a field study at our large industrial partner, IBM, we used a design science methodology to characterize the support process and data available to IBM analysts in managing escalations. Through iterative cycles of design and evaluation, we translated our understanding of support analysts' expert knowledge of their customers into features of a support ticket model to be implemented into a Machine Learning model to predict support ticket escalations. We trained and evaluated our Machine Learning model on over 2.5 million support tickets and 10,000 escalations, obtaining a recall of 79.9% and an 80.8% reduction in the workload for support analysts looking to identify support tickets at risk of escalation. Further on-site evaluations, through a prototype tool we developed to implement our Machine Learning techniques in practice, showed more efficient weekly support-ticket-management meetings. The features we developed in the Support Ticket Model are designed to serve as a starting place for organizations interested in implementing our model to predict support ticket escalations, and for future researchers to build on to advance research in escalation prediction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624